IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,665-01


                           EX PARTE TYSON J. NOLEN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. CR12626 IN THE 355TH DISTRICT COURT
                              FROM HOOD COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of continuous sexual

abuse of a child and sentenced to fifty-four years’ imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because she failed to

timely file a motion for new trial and notice of appeal.

        The trial court has determined that counsel failed to timely file a motion for new trial or a

notice of appeal. We find that Applicant is entitled to the opportunity to file an out-of-time appeal
                                                                                                     2

of the judgment of conviction in Cause No. CR12626 from the 355th District Court of Hood County.

Applicant is ordered returned to that time at which he may give a written notice of appeal so that he

may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of

this opinion, the trial court shall determine whether Applicant is indigent. If Applicant is indigent

and wishes to be represented by counsel, the trial court shall immediately appoint an attorney to

represent Applicant on direct appeal. All time limits shall be calculated as if the sentence had been

imposed on the date on which the mandate of this Court issues. We hold that, should Applicant

desire to prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the

trial court within 30 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 4, 2015
Do not publish